     Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT


WILLIAM MELVIN,                      )
                                     )
          Plaintiff,                 ) CASE NO. ___________________
                                     )
v.                                   )
                                     )
ALLY FINANCIAL INC.,                 )
                                     )
          Defendant.                 )




                       DEFENDANT’S NOTICE OF REMOVAL

                                 EXHIBIT A
           Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 2 of 8




RETURN DATE: DECEMBER 10, 2019:                     SUPERIOR COURT

WILLIAM MELVIN                              :       J.D. OF NEW HAVEN

v.                                          :       AT NEW HAVEN

ALLY FINANCIAL INC.                         :       OCTOBER 24, 2019

                                         COMPLAINT


FIRST COUNT: VIOLATION OF ARTICLE 9 OF UNIFORM COMMERCIAL CODE

       1.      Plaintiff, William Melvin (“Melvin” or “Plaintiff”); is a natural person and a

consumer residing in East Haven, Connecticut.

       2.      Defendant, Ally Financial Inc. (“Ally Financial”), is a Delaware corporation

with its headquarters in Detroit, Michigan, that accepts assignment of retail installment

contracts from car dealerships.

      3.       On or about July 13, 2017, Melvin entered into a retail installment sales

contract (the “Contract”) with Cape & Islands Mitsubishi, a car dealership located in

Yarmouth, MA, for the purchase of a 2015 Jeep Cherokee Limited (the “Vehicle”).

      4.       Cape & Islands Mitsubishi assigned the contract to Ally Financial, to whom

Melvin made periodic payments.
              Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 3 of 8




         5.       In or about July, 2019, the Contract was paid in full, and Ally Financial

released its lien on the Vehicle.

         6.       On or about August 2, 2019, Ally Financial repossessed the Vehicle.

         7.       At the time of repossession, the Contract was paid in full and Plaintiff was

not in default under the Contract, and Ally Financial had no right to repossession.

         8.       Melvin contacted Ally Financial after the repossession to ascertain why the

Vehicle was repossessed and, after several days of waiting for a reply, Ally Financial

told him the Vehicle had been repossessed in error.

         9.       On or about August 8, 2019, Ally Financial told Melvin that they wanted to

return the Vehicle to him but he would need to sign a document to release Ally Financial

from liability for the wrongful repossession.

         10.      At the time of repossession, Melvin had personal belongings in the

Vehicle, which have not been returned, including cash in the amount of $502, rare

coins, and a pool stick that had sentimental value.

         11.      Ally Financial’s conduct in repossessing the Vehicle when Melvin was not

in breach constituted a violation of the repossession provisions of Article 9 of the UCC,

§   9-601 (d), by repossessing the Vehicle when Plaintiff had the full right to ownership

and possession.

         12.      Ally Financial is liable to Plaintiff for greater of his actual damages or 10%

of the amount financed plus the finance charge pursuant to        §   -9-625(c)(2).
         Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 4 of 8




       13.    The amount financed under the contract was $40,470.50 and the finance

charge was $12,760.75, and Plaintiff is entitled to the greater of his actual damages or

$16,807.80.

SECOND COUNT: CONNECTICUT UNFAIR TRADE PRACTICES ACT

       1-13. Plaintiff incorporates paragraphs 1 through 9 of the First Count and

paragraph 8 of the Second Count.

       14.    The actions of Ally Financial in repossessing the Vehicle when the

Contract was not in default and when it had no right to repossession, in requiring

Plaintiff to sign a release to retake possession of his Vehicle, and its violations of RISFA

and the UCC, constituted unfair and deceptive acts and practices in violation of the

Connecticut Unfair Trade Practices Act.

       15.    Ally Financial’s conduct, as aforesaid, was deceptive and unfair and in

violation of CUTPA, and Melvin suffered an ascertainable loss of money and property

as a consequence of those violations in that he was deprived of the Vehicle even

though he was not in default, he lost his personal property that was in the Vehicle at the

time of repossession, and he was required to make payments on a loan that was

unrelated to the retail installment sales contract even though he did not have use or

possession of the Vehicle.

       16.    For Ally’s violations of CUTPA, Plaintiff is entitled to actual damages plus

a reasonable attorney’s fee and, to the extent that Ally Financial’s CUTPA violations are

deemed willful, in bad faith, or wanton or reckless, he is entitled to punitive damages.

                                             3
     Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 5 of 8




WHEREFORE, the Plaintiff claims:

1.    Damages in an amount greater than $15,000;
2.    Attorney’s fees and costs;
3.    Punitive damages; and
4.    Such other relief as may apply at law or at equity.



                                     PLAINTIFF, WILLIAM MELVIN


                                       bFiel S. BIiii
                                        Consumer Law Group, LLC
                                        35 Cold Spring Rd, Suite 512
                                        Rocky Hill, CT 06067-9997
                                        Tel (860) 571-0408
                                        Fax (860) 571-7457
                                        Juris No. 414047




                                        4
                                   Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 6 of 8

SUMMONS CIVIL              -
                                                                                                                                       STATE OF CONNECTICUT
]D-CV-1 Rev. 4-16
C.G.S. § 51-346, 51-347, 51-349, 51-350, 52-45a,
52-48, 52-259, PB. § 3-1 through 3-21, 8-1, 10-13
                                                                                                                                             SUPERIOR COURT
                                                                                                                                                           www.]ud.ct.gov
See other side for instructions
       “X” if amount, legal interest or property in demand, not including interest and
D      costs is less than $2500.
       “X” if amount, legal interest or property in demand, not including interest and
       costs is $2,500 or more.
       “X” if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)            Telephone number of clerk          Return Date (Must be a Tuesday)
(C.G.S. § 57-346. 57-350)                                                                                        (with area code)
235 Church Street, New Haven, CT 06510                                                                                                              DECEMBER                     10       2 019
                                                                                                                 ( 203   )503-6800
                                                                                                                                                            Month             D8V
                                                                                                                                                                                      ,

                                                                                                                                                                                      Year
       Judicial District                                          At (Town in which wutis returnable) (C.G.S.        51-346, 57-349)                case type code (See list on page 2)
                                             GA
       Housing Session                       Number:              NEW HAVEN                                                                          Major: M               Minor: 90
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                        Juris number (to be entered by attorney only)
Consumer Law Group, LLC, 35 Cold Spring Road, Suite 512, Rocky Hill, CT 06067                                                                      414047
Telephone number (with area code)                                 Signature of Plaintiff (If self-represented)
(860) 571-0408
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                   Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in
this case under Section 10-13 of the Connecticut Practice Book.
                                                                              J    Yes            No        dblinn”cons umer I awgroup.com

Number of Plaintiffs:          I                 Number of Defendants: I                                  Form JD-CV-2 attached for additional parties
       Parties               Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
         First             Name: Melvin, William                                                                                                          P-O1
       Plaintiff           Address: 36 Jardin Drive, East Haven, CT 06513

     Additional            Name:                                                                                                                                                            P-02
       Plaintiff           Address:

         First             Name:      Ally Financial Inc., 500 Woodward Avenue, Detroit, Ml 48226                                                                                           D-01
     Defendant             Address: do C T Corporation System,     Its Agent, 67 Burnside Avenue, East Hartford, CT 061 08-3408
     Additional            Name:                                                                                                                                                            D-02
     Defendant             Address:

     Additional            Name:                                                                                                                                                            0-03
     Defendant             Address:

     Additional            Name:                                                                                                                                                            D-04
     Defendant             Address:

Notice to Each Defendant
1. You ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an “Appearance” with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written “Appearance” form on time, a judgment may be entered against you by default. The “Appearance” form may be
   obtained at the Court address above or at wvvw.jud.ct.gov under “Court Forms.”
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct.gov under “Court Rules.”
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
     legal questions.
Signed     Si n and “X” pmper box)                                          Commissioner of the     Name of Person Signing at Left                                     Date signed
                                                                               i:tCc                Daniel S. Blinn                                                    1012412019
       is Summons is igned by a Clerk                                                                                                                          For Court Use Only
a.   The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                        File Date
b.   It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c.   The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d.   The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
     in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



 I certify I have read and              Signed (Seff-RepresentedPlaintffl)                                                    Date                      Docket Number
 understand the above:
                                                                                         (Page 1 of 2)
                           Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 7 of 8

 Instructions
 1. Type or print legibly; sign summons.
 2. Prepare or photocopy a summons for each defendant.
 3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
    mote than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies of the complaint.
 4. After service has been made by a proper officer, file original papers and officer’s return with the clerk of court.
 5. Do not use this form for the following actions;
    (a) Family matters (for example divorce, child support,                 (f) Proceedings pertaining to arbitration
        custody, paternity, and visitation matters)                         (g) Any actions or proceedings in which an attachment,
    (b) Summa,y Process actions                                                 garnishment or replevy is sought
    (c) Applications for change of name                                     (h) Entry and Detainer proceedings
    (d) Probate appeals                                                     (i) Housing Code Enforcement actions
    (e) Administrative appeals



                                                                                                                       ADA NOTICE
                                                                               The Judicial Branch of the State of Connecticut complies with the Americans with
                                                                               Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                                               the ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.



 Case Type Codes
                        Codes                                                                                                 Codes
 Major Description      Major!                                 Minor Description                          Major Description   Major!                             Minor Description
                        Minor                                                                                                 Minor
 Contracts               C 00       Construction      -       All other                                    Property            P 00    Foreclosure
                         C 10       Construction      -       State and Local                                                  plo     Partition
                         C 20       Insurance Policy                                                                           P 20    Quiet Title/Discharge of Mortgage or Lien
                         C 30       Specific Performance                                                                       P 30    Asset Forfeiture
                         C 40       Collections                                                                                P 90    All other
                         C 90       All other
                                                                                                          Torts (Other than    T 02    Defective Premises                -   Private   -   Snow or Ice
 Eminent Domain          E 00       State Highway Condemnation                                            Vehicular)           T 03    Defective Premises                -   Private   -   Other
                         E 10       Redevelopment Condemnation                                                                 T11     Defective Premises                -   Public Snow or Ice
                                                                                                                                                                                   -




                         E 20       Other State or Municipal Agencies                                                          T 12    Defective Premises                -   Public Other
                                                                                                                                                                                   -




                         6 30       Public Utilities & Gas Transmission Companies                                              T 20    Products Liability            -   Other than Vehicular
                         6 90       All other                                                                                  T 28    Malpractice      -   Medical
                                                                                                                              T 29     Malpractice      -   Legal
 Miscellaneous           M 00       Injunction                                                                                T 30     Malpractice All other
                                                                                                                                                        -




                         M 10       Receivership                                                                              T 40     Assault and Battery
                         M 20       Mandamus                                                                                  T 50     Defamation
                         M 30       Habeas Corpus (extradition, release from Penal                                            T 61     Animals     -   Dog
                                    Institution)
                                                                                                                              T 69     Animals Other
                                                                                                                                                   -


                         M 40       Arbitration
                                                                                                                              T 70     False Arrest
                         M 50       Declaratory Judgment
                                                                                                                              T71      Fire Damage
                         M 63       Bar Discipline
                                                                                                                              T 90     All other
                         M 66       Department of Labor Unemployment Compensation
                                    Enforcement
                                                                                                          Vehicular Torts     V 01     Motor Vehicles            -   Driver and/or Passenger(s) vs.
                         M 68       Bar Discipline Inactive Status
                                                          -
                                                                                                                                       Driver(s)
                         M 70       Municipal Ordinance and Regulation Enforcement                                            V 04     Motor Vehlcles*           -   Pedestrian vs. Driver
                         M 80       Foreign Civil Judgments               -   C.G.S. 52-604 & c.G.S.                          V 05     Motor Vehicles*           -   Property Damage only
                                    50a-30
                                                                                                                              V 06     Motor Vehicle Products Liability Including Warranty
                                                                                                                                                             -



                         M 83       Small Claims Transfer to Regular Docket
                                                                                                                              V 09     Motor Vehicle* All other
                                                                                                                                                             -

                         M 84       Foreign Protective Order
                                                                                                                              V10      Boats
                         M 90       All other
                                                                                                                              V 20     Airplanes
 Housing                 H 10       Housing     -   Return of Security Deposit                                                V 30     Railroads
                         H 12       Housing     -   Rent and/or Damages                                                       V 40     Snowmobiles
                         H 40       Housing     -   Audits Querela/Injunction                                                 V 90     All other
                         H 50       Housing     -   Administrative Appeal                                                              *Motor Vehicles include cars, trucks, motorcycles,
                         H 60       Housing     -   Municipal Enforcement                                                              and motor scooters.
                         H 90       Housing     -   All Other
                                                                                                          Wills, Estates      W 10     Construction of Wills and Trusts
                                                                                                          and Trusts          W90      All other




JD-CV-1   Rev. 4-16 (Back/Page 2)
                                                                                                  (Page 2 of 2)
Case 3:19-cv-01891-RNC Document 1-1 Filed 11/26/19 Page 8 of 8
